 H B DESIGN & MFG73H. B. Design & Mfg., Inc. and Local Lodge No. 28,International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers andHelpers, AFL-CIO. Case 22-CA-16183July 16, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn December 27, 1989, Administrative LawJudge D Barry Moms issued the attached deci-sion The General Counsel filed exceptions and asupporting bnefThe National Labor Relations Board has delegat-ed its authonty in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and bnef and hasdecided to affirm the judge's rulmgs, fuldmgs,1 andconclusions only to the extent consistent with thisDecision and OrderOn November 14, 1988, the Respondent pur-chased the assets, mventory, and equipment ofJ W Runge & Co (Runge) Followmg the pur-chase, the Respondent continued to manufacturethe same product as its predecessor, from the samelocation and with the same customers At the timeof purchase, the Respondent employed 11 employ-ees from its predecessor's work force of 15 Basedon these facts, the judge found the Respondent tobe the legal successor to Runge 2Runge had been party to successive collective-bargaining agreements with Local Lodge No 316,International Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers and Helpers,AFL-CIO (Local 316), the most recent of whichwas effective from February 27, 1987, throughFebruary 26, 1990 Effective Apnl 1988, Local 316merged with Local Lodge No 28, InternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers and Helpers, AFL-CIO(Local 28) In November or December 1988, thebusiness manager of Local 28 made a demand forrecognition on the Respondent Despite bemg in-formed of the merger, the Respondent refused torecognize Local 28Pnor to the purchase of Runge, the Respond-ent's presidents assured the Runge employees that1 No exceptions have been filed to the judge's finding that the Re-spondent violated Sec 8(aX1) of the Act by Interrogating employees con-cerning their union activities2 No exceptions have been filed to this finding3 The Respondent's president was employed as the general manager ofRungethey would have jobs with the Respondent, with-out indicating that they would be expected to workunder different terms and conditions of employ-ment Following the purchase, the Respondent'spresident again met with the employees and at thattime informed them of changes in their terms andconditions of employment 4 Thereafter, the Re-spondent ceased making pension fund contnbutionsrequired under Runge's contract with Local 316,and stopped deducting union dues as requiredunder that contract Several months later the Re-spondent granted a wage mcrease to its employeesAll these changes were accomplished withoutnotice to Local 28 and without bargaining Thejudge found that these changes would constituteunlawful unilateral changes under NLRB v BurnsSecurity Services, 406 U S 272 (1972), if the Re-spondent had been required to bargain with Local28 5The judge concluded, however, that the Re-spondent was not obligated to bargain with Local28 The judge correctly set forth the Board's well-established position that mergers between unions atthe local or International level are valid when it isshown (1) that the members of the constituentunions were given an opportunity to consider andvote on the proposed change through a democraticprocess and (2) that the identity of the representa-tive remains essentially unchanged See, eg, F WWoolworth Go, 285 NLRB 854 (1987) The judgefound that the Respondent had failed to meet itsburden of demonstrating a lack of due process inthe election m this case The judge found further,however, that the record was "barren of sufficientevidence for a finding that the identity of the rep-resentative remains essentially unchanged" In theabsence of such a showing, the judge concludedthat the Respondent had no duty to recognize orbargain with Local 28, and therefore did not vio-late the Act by unilaterally implementing changesin the unit employees' terms and conditions of em-ploymentThe General Counsel contends in his exceptionsthat the judge erred in allocating to the GeneralCounsel the burden of demonstrating continuity ofbargaining representative following the mergerThe General Counsel argues that the burden of af-firmatively demonstratmg a change in identity isproperly allocated to the party making such aclaim We agree The party seeking to avoid an4 These changes Included diminished holiday and vacation benefits'No exceptions have been filed to this finding Under Burns, when It isperfectly clear that a successor employer plans to retain the old employ-ees and makes no mention of changes in employment conditions, the suc-cessor is obligated to bargam concerning initial terms and conditions ofemployment See, e g • Fremont Ford, 289 NLRB 1290, 1294 (1988)299 NLRB No 12 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDotherwise binding bargaining obligation by assert-ing a change in the bargaining representative fol-lowing a merger bears the burden of demonstratingthat change National Posters, 289 NLRB 468(1988), Insulfab Plastics, 274 NLRB 817, 821 (1985),enfd 789 F 2d 961 (1st Cir 1986)The Respondent has failed to present any evi-dence to demonstrate a change in identity of thebargaining representative Local 316 and Local 28are affiliated with the same International unionFurther, the International representative to Local316 also assisted Local 28, following the merger,by meeting with the Respondent and demandingrecognition The business manager of Local 28 alsotestified that the collective-bargaining agreementbetween Local 316 and Runge came under his di-rection in early 1988 and that the Respondent's em-ployees continued to be dues-paying members ofLo'cal 28 despite the Respondent's failure to deductunion dues In the absence of a showing by the Re-spondent of any evidence of a lack of continuitybetween Local 316 and Local 28 following merger,we find that the Respondent violated Section8(a)(5) and (1) of the Act by failing and refusing tobargain collectively with Local 28 and by unilater-ally implementing changes in its unit employees'terms and conditions of employment., AMENDED CONCLUSIONS OF LAW1 Delete paragraph 52 Insert the following as paragraphs 3 and 4 andrenumber the subsequent paragraphs"(3)At all times material, Local Lodge No 28,International Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers and Helpers,AFL-CIO (Local 28) has been the exclusive repre-sentative for purposes of collective bargaining inthe following unit, which is a unit appropnate forcollective bargaining within the meaning of Section9(b) of the Act"All employees regularly employed at Re-spondent's Jersey City facility excluding officeand clerical employees, guards, watchmen,temporary employees, engineers, draftsmen,part-time employees who work less than 20hours per week, salesmen, and supervisors asdefined in the Act"(4)By refusing on request to recognize and bar-gain collectively with Local 28 and by unilaterallyceasing to make pension fund contnbutions andunilaterally changing wages, vacation, and holidaybenefits, the Respondent violated Section 8(a)(5)and (1) of the Act"AMENDED REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theActWe shall order the Respondent to recognize and,on request, bargain collectively with Local 28 asthe exclusive representative of all employees in theabove-named appropriate unit concerning rates ofpay, wages, hours, and other terms and conditionsof employment and, if an understanding is reached,embody the understanding in a signed agreementWe shall further order the Respondent to rescind,on request, its unilateral changes in vacation, holi-day, and pension benefits, and any other terms andconditions of employment, and to make all affectedunit employees whole for losses, if any, they in-curred by virtue of the Respondent's unilateralchanges to their wages, fnnge benefits, and otherterms and conditions of employment in accordancewith Ogle Protection Service, 183 NLRB 682 (1970),with interest as prescribed in New Horizons for theRetarded, 283 NLRB 1173 (1987) The Respondentshall remit all payments it owes to the employeepension fund and reimburse its employees in themanner set forth in Kraft Plumbing di Heating, 252NLRB 891 fn 2 (1980), enfd mem 661 F 2d 940(9th Cir 1981), for any expenses resulting from theRespondent's failure to make these payments Anyadditional amount due the pension fund shall be de-termined in the manner set forth in MerryweatherOptical Go, 240 NLRB 1213, 1216 fn 7 (1979)ORDERThe National Labor Relations Board orders thatthe Respondent, H B Design & Mfg, Inc. JerseyCity, New Jersey, its officers, agents, successors,and assigns, shall1 Cease and desist from(a)Refusing to recognize and bargain collective-ly with Local Lodge No 28, International Brother-hood of Boilermakers, Iron Ship Builders, Black-smiths, Forgers and Helpers, AFL-CIO as the ex-clusive bargaining representative of employees inthe following appropnate unitAll employees regularly employed at Respond-ent's Jersey City facility excluding office andclencal employees, guards, watchmen, tempo-rary employees, engineers, draftsmen, part-time employees who work less than 20 hoursper week, salesmen, and supervisors as definedin the Act(b)Unilaterally changing wages, holiday, and va-cation benefits, and any other terms and conditions H B DESIGN & MFG75of employment of bargaining unit employees, andunilaterally ceasing to make pension fund contribu-tions(c) Interrogating employees for activities protect-ed by Section 7 of the Act(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the above-described appropriateunit concerning rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody the under-standing in a signed agreement(b)On request of Local 28, rescind its unilateralchanges in the unit employees' holiday, vacation,and pension fund benefits, and any other terms andconditions of employment implemented in Novem-ber 1988,6 and make affected employees whole forany losses they may have suffered as a result ofthese unilateral changes from November 1988 untilit negotiates in good faith with Local 28 to agree-ment or to impasse, in the manner set forth in theremedy section of the decision(e) Remit all payments to the unit employees'pension fund that it unilaterally ceased to make andmake the fund whole in the manner set forth in theremedy section of the decision and make all pay-ments until it negotiates in good faith with Local28 to agreement or to impasse(d)Post at its facility in Jersey City, New Jersey,copies of the attached notice marked "Appendix "7Copies of the notice, on forms provided by the Re-gional Director for Region 22, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply6 Nothing herein shall be construed as requiring the Respondent toreduce current wage levels See Mr Clean of Nevada, Inc , 288 NLRB895 fn 7 (1988)7 If this Order is enforced by a Judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to recognize and bargain ingood faith with Local Lodge No 28, InternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers and Helpers, AFL-CIO asthe exclusive bargaining representative of employ-ees in the following appropriate unitAll employees regularly employed at ourJersey City facility excluding office and cleri-cal employees, guards, watchmen, temporaryemployees, engineers, draftsmen, part-time em-ployees who work less than 20 hours perweek, salesmen, and supervisors as defined inthe ActWE WILL NOT unilaterally change wages, holi-day, and vacation benefits, and any other terms andconditions of employment for bargaining unit em-ployees, and we will not unilaterally cease makingpension fund contributionsWE WILL NOT interrogate employees for activi-ties protected by Section 7 of the National LaborRelations ActWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of rights guaranteed you by Section 7 of theActWE WILL, on request, bargain with Local 28 asthe exclusive representative of all employees in theabove-described bargaining unit concerning rates ofpay, wages, hours, and other terms and conditionsof employment and, if an understanding is reached,embody the understanding in a signed agreementWE WILL rescind, on request of Local 28, theunilateral changes we implemented in our unit em-ployees' holiday, vacation, and pension fund bene-fits, and any other terms and conditions of employ-ment, and WE WILL make affected employeeswhole for any losses they may have suffered as aresult of our unilateral changesWE WILL remit all payments to the unit employ-ees' pension fund that we unilaterally ceased tomake, and make all payments until we negotiate ingood faith with Local 28 to agreement or to im-passeH B DESIGN & MFG , INC 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOlivia Garcia Boullt, Esq , for the General CounselHenry Benson, of Jersey City, New Jersey, for the Re-spondentDaniel V Kearney, of Bayonne, New Jersey, for theCharging PartyDECISIONSTATEMENT OF THE CASED BARRY MORRIS, Administrative Law Judge Thiscase was heard before me in Newark, New Jersey, onJune 12, 1989 1 Upon a charge filed on February 22, acomplaint was issued on March 31, alleging that H BDesign & Mfg, Inc (Respondent) violated Section8(a)(1) and (5) of the National Labor Relations Act (theAct) Respondent filed an answer denying the commis-sion of the alleged unfair labor practicesThe parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,argue orally, and file briefs A brief was filed by theGeneral CounselOn the entire record of the case, including my obser-vation of the demeanor of the witnesses, I make the fol-lowingFINDINGS OF FACTI JURISDICTIONRespondent, a New Jersey corporation with an officeand place of business in Jersey City, is engaged in themanufacture of heat exchangers Respondent admitted,that based upon a projection of its operations since No-vember 14, 1988, it annually sells and ships from its NewJersey facility goods, valued in excess of $50,000, to cus-tomers located outside the State of New Jersey I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct In addition, based upon the evidence in the record,I find that Local Lodge No 28 (Local 28), InternationalBrotherhood of Boilermakers, Iron Ship Builders, Black-smiths, Forgers and Helpers, AFL-CIO (IBB) is a labororganization within the meaning of Section 2(5) of theActII THE ALLEGED UNFAIR LABOR PRACTICESA The IssuesThe issues in this proceeding are1 Is Respondent the legal successor to J W Runge &Co ?2 Is Local 28 the successor of Local 31693 Did the Respondent engage in the unfair labor prac-tices alleged m the complaint?B The Facts1 Respondent is the legal successor of RungeOn November 14, 1988, Respondent purchased theassets, mcludmg the inventory and equipment of J WAll dates refer to 1989 unless otherwise specifiedRunge & Co Respondent presently has the same custom-ers as the predecessor, and the equipment and inventorypurchased by Respondent remained in the same locationand is being used to manufacture heat exchangers, thesame product manufactured by the predecessor At thetime of the purchase Runge had approximately 15 em-ployees When Respondent commenced its operations, itbegan with 11 employees, all of whom had previouslyworked for Runge The only other employee hired byRespondent was the wife of Henry Benson, Respondent'spresident and owner, who was hired as a receptionistand bookkeeper Benson himself had previously beengeneral manager of Runge All of the other employeescontinued in the same positions they previously heldwith RungeThe Board has evolved a set of criteria to determinewhether legal successorship exists The relevant ques-tions include(1) whether there has been a substantial continuityof the same business operations, (2) whether thenew employer uses the same plant, (3) whether hehas the same or substantially the same work force,(4) whether the same jobs exist under the sameworking conditions, (5) whether he employs thesame supervisors, (6) whether he uses the same ma-chinery, equipment, and methods of production, and(7) whether he manufactures the same product oroffers the same services J-P Mfg, Inc , 194 NLRB965, 968 (1972), Band-Age, Inc , 217 NLRB 449,452-453 (1975), enfd 534 F 2d 1 (1st Cu- 1976)Based on the above, Respondent clearly meets the cri-teria necessary for it to be deemed the legal successor ofRunge2 Bargaining relationshipRunge and Local No 316, IBB (Local 316) had beenparties to collective-bargaining agreements since 1972,the most recent of which is effective from February 27,1987, through February 26, 1990 Local 316 and Local28 merged effective April 1988 2Prior to the purchase of Runge by Respondent,Benson met with Runge employees, advising them of hisprogress in the negotiations to purchase the CompanySeveral days after the purchase, Benson again met withthe employees and for the first time informed them ofchanges in their benefits Local 28 had not been givennotice of any changes in the terms and conditions of em-ployment nor had Respondent bargained with Local 28After the purchase, Respondent ceased making pensioncontributions and stopped deducting union dues In Feb-ruary 1989 Respondent granted a wage increase, withoutnotifying or negotiating with Local 28In November or December 1988 Daniel Kearney, busi-ness manager of Local 28, had a discussion with Benson,at which time Local 28 made a demand for recognition2 Charles Thompson, IBB International representative, testified that themerger hearings were held in the fall of 1988 and employers were notnotified until then However, the merger was "backdated" to be effectiveas of Apnl 1988 H B DESIGN & MFG77Respondent refused to recognize the Union In January1989 Benson, Kearney, and Thompson met The unionrepresentatives told Benson that there had been a mergerand Local 28 had taken the place of Local 316 Bensonreplied that he did not consider Respondent to be thelegal successor of Runge and for that reason he did notbelieve that Respondent was bound to the contractIn NLRB v Burns Security Services, 406 U S 272(1972), the Supreme Court made it clear that a successoris entitled to set the initial terms of employment onwhich it will hire the predecessor's employees However,in cases where the successor plans to retain the old em-ployees, and makes no mention of changes in employ-ment conditions, the Board has held that the successormust bargain concerning initial terms and conditions ofemployment Royal Vending Services, 275 NLRB 1222,1227-1228 (1985) As admitted by Benson, at the time hetold the Runge employees that they had jobs with thenew company, he did not make any changes in theirterms and conditions of employment After the purchase,Benson for the first time informed the employees ofchanges in their benefits and in February 1989 he in-creased their wages In the event Respondent would berequired to bargain with the Union, these would consti-tute unlawful unilateral changes3 Successorship of the UnionThompson testified concerning the relationship be-tween Local 28 and Local 316, as followsIn 1988 approximately in Apnl, it became apparentto me as the service representative to Local 316,that their membership had dwindled and their ex-penses were exceeding their income and it was evi-dent that m a short period of time they would notbe able to survive I took the steps that are neces-sary in such cases to protect the interest of themembers and made a recommendation after discus-sion with Mr Kearney of Local 28 that a por-tion of the membership be transfered into Local 28[and] the remainder be merged into Local 638Thompson further testified that members of Local 316employed at Runge were notified in writing that a hear-ing was to be held regarding the proposed merger andthat the merger was accomplished in accordance withthe International's constitutionThe Board has long held that mergers between unionsat the local or International level are valid when it isshown that the members of the constituent unions weregiven an opportunity to consider and vote on the pro-posed change through a democratic process and whenthe identity of the representative remains essentially un-changed F W Woolworth Co, 285 NLRB 854 (1987)Thompson testified that the merger was accomplished inaccordance with the International's constitution and thatmembers of Local 316 employed at Runge were notifiedin writing that a hearing was to be held regarding theproposed merger In addition, Kearney testified that afterthe merger Respondent's employees expressed theirdesire to remain members of Local 28 As stated in Insul-fob Plastics, 274 NLRB 817, 821 (1985), enfd 789 F 2d961 (1st Cir 1986), the burden of establishing the irregu-larity of an affiliation election falls upon the RespondentI believe that Respondent has not shown that the constit-uent unions were not given an opportunity to considerand vote on the proposed change through a democraticprocess4 Continuity of identityAs stated above, for the merger to be effective, it mustalso be shown that the identity of the representative re-mains essentially unchanged This record contains virtu-ally no evidence concerning the nature of Local 28 or ofits predecessor, Local 316 Basically the only evidence isthe testimony of Thompson that a "portion" of the mem-bership of Local 316 was transferred into Local 28 withthe remainder being merged into Local 638 In addition,Thompson testified that both Local 316 and Local 28 areaffiliated with the IBB In Insulfab Plastics, supra, 274NLRB at 823, in discussing the substantial continuity ofthe bargaining agent, the Board pointed out that bothbefore and after the merger the union had the "same offi-cers, the same members, the same constitution, the samebank account and the same dues" In National Posters,289 NLRB 468, 471 (1988), the Board statedIn making assessments of bargaining "continuity,"however, the Board has not expressly created pre-sumptions about the particular nature of the modifi-cation, but rather has generally examined each caseto determine the effect of the changes, if any, onthe essential identity of the bargaining representa-tive "[S]tructure, administration, officers, assets,membership, autonomy, bylaws, size, and temtonaljurisdiction," NLRB v Pearl Bookbinding Co, 517F 2d 1108, 1111 (1st Cir 1985), have all come underscrutiny, while none of these factors has been de-nominated as critical or dispositive, it is obviousthat some are of more significance than othersIn this record there has been no consideration of anyof the above-mentioned factors The only testimony isthat both Local 28 and Local 316 belong to the sameInternational and that a "portion" of the Local 316 mem-bers transferred into Local 28 Indeed, the testimony thatonly a "portion" of the Local 316 members were trans-ferred into Local 28 might of itself indicate that substan-tial continuity does not exist In any event, the record isbarren of sufficient evidence for a finding that the identi-ty of the representative remains essentially unchangedAccordingly, I am constrained to find that Respondenthas no duty to recognize or bargain with Local 285 InterrogationDuring February 1989 Local 28 representatives metwith Benson, at which time the employees were alsopresent The Union met separately with the employeesand Benson testified that the union representatives toldhim they had taken a vote among the employees and thatthe employees had voted for the Union The recordshows that a few days later Benson asked the employeesindividually about the vote and "the men said they had 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot voted for the union" I find that Benson's interroga-tion of his employees regarding their vote violated Sec-tion 8(a)(1) of the ActCONCLUSIONS OF LAW1 H B Design & Mfg, Inc is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act2 Local Lodge No 28, IBB is a labor organizationwithin the meaning of Section 2(5) of the Act3 By interrogating employees concerning their unionactivities, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act4 The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act5 The Respondent did not violate the Act in anyother manner alleged in the complaintTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tam affirmative action designed to effectuate the policiesof the Act[Recommended Order omitted from publication ]